Exhibit 10.13

 

Assignment and Assumption Agreement

 

 

This Assignment and Assumption Agreement (this “Agreement”) is entered as of
this 1st day of January, 2005 (the “Effective Date”), by and between
Copano/Operations, Inc., a Texas corporation (“Assignor”), and CPNO Services,
L.P., a Delaware limited partnership (“Assignee”).  Assignor and Assignee are
sometimes individually referred to herein as a “Party” or collectively as the
“Parties”.

 

Assignor is a party to that certain Employment Agreement effective October 1,
2004, between Assignor and James J. Gibson, III (the “Employment Agreement”);

 

Pursuant to Section 10.5 of the Employment Agreement, Assignor desires to assign
to Assignee Assignor’s rights (the “Assigned Rights”) and obligations (the
“Assigned Obligations”) under the Employment Agreement relating to periods on
and after the Effective Date as set forth below; and

 

Assignee desires to assume the Assigned Rights and Assigned Obligations, on and
after the Effective Date;

 

NOW, THEREFORE, in consideration of the above recitals and the mutual covenants
and agreements set forth below, the Parties covenant and agree as follows:

 

1.                                       Assignment.  Assignor hereby sells,
conveys, transfers, delivers and assigns to Assignee, and Assignee hereby
accepts, all of Assignor’s right, title and interest in and to the Employment
Agreement, whether accrued, absolute or contingent, from and after the Effective
Date, together with the Assigned Rights and the Assigned Obligations related
thereto.

 

2.                                       Assumption.  Assignee hereby assumes
and agrees to pay, perform and discharge the Assigned Obligations when due.

 

3.             Miscellaneous.

 

(a)                                  Successors and Assigns.  This Agreement
shall be binding upon, and inure to the benefit of, the Parties and their
respective successors and assigns.

 

(b)                                 Governing Law.  This Agreement shall be
governed by and construed in accordance with the domestic laws of the State of
Texas without giving effect to any choice or conflict of law provision or rule
(whether of the State of Texas or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of Texas.

 

(c)                                  Counterparts.  This Agreement may be
executed in one or more counterparts, each of which shall be deemed an original
but all of which together will constitute one and the same instrument.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

 

 

 

“ASSIGNOR”

 

 

 

 

 

COPANO/OPERATIONS, INC.

 

 

 

 

 

By:

/s/ John R. Eckel, Jr.

 

 

John R. Eckel, Jr., Chairman and Chief

 

 

Executive Officer

 

--------------------------------------------------------------------------------


 

 

“ASSIGNEE”

 

 

 

CPNO SERVICES, L.P.,

 

By:

CPNO Services GP, L.L.C., its General Partner

 

 

 

 

 

 

 

By:

/s/ John R. Eckel, Jr.

 

 

John R. Eckel, Jr., Chairman and Chief Executive

 

 

Officer

 

 

Acknowledged by:

 

 

/s/ James J.Gibson, III

 

James J. Gibson, III

 

--------------------------------------------------------------------------------